Citation Nr: 0307465	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  97-26 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
polycythemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
1997, a statement of the case was issued in June 1997, and a 
substantive appeal was received in September 1997.  The 
veteran testified at a personal hearing at the RO in 
September 1997.  

The Board remanded this matter for further development in 
September 1999 and October 2000.  That development is now 
complete.

By January 1997 rating decision, the RO granted an increased 
rating for polycythemia.  Although each increase represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran's service-connected polycythemia is 
manifested by the necessity of periodic phlebotomies.  





CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
polycythemia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Code 7704 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to polycythemia.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, Board remands, and 
August 2002 letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, by August 2002 letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records, and November 2002 and October 
2002 VA examination reports.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

By July 1977 rating decision, the RO granted service 
connection for polycythemia evaluated as 30 percent 
disabling.

In March 1996, the veteran filed a claim for an increased 
rating for his service-connected polycythemia.

By January 1997 rating decision, the RO granted an increased 
rating of 40 percent for polycythemia.  

On January 1998 VA medical examination, the veteran reported 
treatment consisting of "bloodletting" from twice a month 
to once every three to four months.  He indicated that 
diabetes mellitus exacerbated his polycythemic disability.  
He reported dizziness and right-sided numbness on occasion.  
The examiner diagnosed polycythemia vera, type I diabetes 
mellitus, and diverticulitis as well as diverticulosis that 
were treated in the past.

On November 2001 VA medical examination, the veteran reported 
periodic phlebotomies averaging six times a year.  He 
indicated, however, that he had a history of four 
phlebotomies in any one-month period in the past.  His only 
current treatment consisted of close observations and 
periodic blood draws.  His polycythemia caused floaters in 
the right peripheral vision.  He also had elevated platelets.  
Fundoscopic examination was normal; uncorrected distant 
visual acuity was 20/40 OU.  His neck was without bruit.  His 
chest was clear to auscultation, and heart sounds were 
normal.  The veteran did have 1+ pitting edema of the lower 
extremities.  The examiner diagnosed severe polycythemia vera 
requiring an average of six phlebotomies a year and severe 
thrombocytosis secondary to polycythemia complicated by a 
history of splenectomy.  The examiner noted that the veteran 
was not on myelosuppressive therapy.  

An October 2002 VA medical opinion reflected that the veteran 
had a floater in his right peripheral vision but that he had 
full peripheral vision nonetheless.  As well, the medical 
opinion indicated that the floater was of little consequence 
to visual acuity as a whole and that visual acuity was 
normal.  The medical opinion clarified that the veteran did 
not suffer from thrombocytopenia.  Rather, the veteran 
suffered from polycythemia vera and that had to be 
phlebotomized every four to six weeks.  The veteran had 
thrombocytosis secondary to his polycythemia vera.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected polycythemia warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected polycythemia has been rated 
by the RO under the provisions of Diagnostic Code 7704.  
Under this regulatory provision, a rating of 40 percent is 
warranted for polycythemia vera requiring phlebotomy.  A 
100 percent evaluation is warranted for polycythemia vera, 
during periods of treatment with myelosuppressants and for 
three months following cessation of myelosuppressant therapy.  
38 C.F.R. § 4.117, Diagnostic Code 7704 (2002).  Pursuant to 
the foregoing, an increased rating of 100 percent is not 
warranted.  The record does not reflect that the veteran 
currently uses myelosuppressants or that he has ceased use of 
myelosuppressants within the previous three months.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2002) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of polycythemia not 
contemplated in the currently assigned 40 percent rating 
permitted under the Schedule.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to the 
veteran's service-connected polycythemia is warranted.  38 
C.F.R. 3.321(b)(1) (2002).  However, there is no evidence to 
show that his polycythemia causes marked interference with 
employment or frequent periods of hospitalization, and he has 
made no assertions to that effect.  Thus, extraschedular 
rating is unwarranted.  Bagwell v. Brown, 9 Vet. App. 337 
(1996)

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

